Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the previous objection to the drawings have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 7a to obviate the issue.  The previous objections to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the previous 112(b) rejections of claims 5, 9, & 12 have been fully considered and are persuasive.  Applicant has amended context to the cross-section.  The previous 112(b) rejections of claims 5, 9, & 12 has been withdrawn.   Examiner however, does require clarification regarding the “axial direction” and “radial axis” (see 112s below).  

Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the previous 102/103 rejection of claim 1 under Onyemem (or modified Onyemem) have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the groove which does not appear to be taught by the previous rejection basis.  The previous 102/103 rejection of claim 1 under Onyemem (or modified Onyemem) has been withdrawn. 


Drawings
The drawings were received on 12/28/2020.  These drawings are accepted for applying the “Prior Art” label to Figure 7a.

Claim Objections
Claim 8 objected to because of the following informalities:  claim 8 should clarify that the cross-section is through the variable cross-sectional portion (compare with claim 7).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 1 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-5, 8, & 10 recite “an axial direction”.  Are these axial directions distinct from the “radial direction” of claim 1?  Additionally, claims 4 & 5 introduce “an axial direction”, but are these distinct from the “axial direction” of claim 3? Clarification required.  
Claim 9 recites “a radial axis”, but claim 1 already introduces “a radial axis”.  Is this distinct from the radial axis of claim 1?  
Claim 12 recites “a cross-section in the radial direction”.  Examiner is not clear if this means the cross-section is taken along or across the radial direction?  Additionally, is this cross-section distinct from the cross-section of claim 1 which is taken through the variable cross-sectional portion?  

Allowable Subject Matter
Claims 1-10, 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed washing machine, and more particularly, the pulley having the variable-cross section with the recited groove which decreases in depth from the boss to the outer wheel.  Examiner considers the best prior art of record to be Onyemem (EP 1431439).
Onyemem teaches a pulley for a washing machine (see Figures 1a-1e, pulley 10, spokes (b), central (c)/hub insert 11, belt-running face 13, ribs 14).  Onyemem does not teach the groove decreasing in depth going from the boss to the outer wheel.  This feature appears to be referencing Applicant’s decreasing of the section modulus against bending (see Applicant’s specification, [0056]).  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-10, 12-13 would be allowed over the prior art of record (presuming the 112 issues are sufficiently addressed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714